Citation Nr: 1645442	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for impaired field of vision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.












FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal for entitlement to an increased evaluation for impaired field of vision.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claim via June 2016 correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claim and it is dismissed.








ORDER

The appeal for entitlement to an increased evaluation for impaired field of vision is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


